 



Exhibit 10.1
AGREEMENT AND RELEASE
This Agreement is made and entered into this 25th day of May 2005 between VF
Corporation (the “Company”) and Terry L. Lay (“Employee”);
WHEREAS, Employee is currently employed by the Company in the position of Vice
President and Chairman – VF Jeanswear Coalition in an at-will employment
relationship; and
WHEREAS, the Parties agree that Employee will separate from his employment with
the Company on May 31, 2005.
NOW, THEREFORE, in consideration of the mutual agreements and promises set forth
within this Agreement, the Company and Employee voluntarily agree to the
following terms, each of which is material.

  1.   Cash Consideration. As valuable and sufficient consideration for each and
all of the Employee’s obligations and promises set forth below, the Company will
provide the following:

  1.1   The Company shall pay Employee $ 52,167 (salary/car allowance) per month
for the period beginning June 1, 2005 and running through the Final Payment Date
(hereinafter defined), subject to applicable federal, state and local taxes. In
the event of the death of Employee before the Final Payment Date, the balance of
such payments shall be paid to Employee’s estate. Except as otherwise provided
in Section 3.1 of this Agreement, if Employee remains in compliance with his
obligations pursuant to this Agreement, payments made pursuant to this section
will not be rescinded, regardless of future earnings. “Final Payment Date” means
May 31, 2007, or, if earlier, the date payments cease pursuant to Section 3
hereof.     1.2   Employee shall be eligible to receive a 2005 bonus under the
Company’s Executive Incentive Compensation Plan at the time 2005 bonuses are





--------------------------------------------------------------------------------



 



Agreement and Release for Terry L. Lay

      awarded to other executives of the Company. The Company will recommend to
the VF Board of Directors a payout to Employee of a one-half year’s bonus.    
1.3   In accordance with and subject to the provisions of the Company’s 1996
Stock Compensation Plan (the “Stock Compensation Plan”), Employee will be
eligible to exercise outstanding stock options, which are otherwise exercisable
in accordance with the Stock Compensation Plan, up to and including the Final
Payment Date. If employee elects to retire under the VF Pension Plan prior to
the Final Payment Date, stock options may be exercised through May 31, 2008.    
1.4   In accordance with and subject to the terms of the Mid-Term Plan
established under the Company’s 1996 Stock Compensation Plan, Employee is
eligible to receive a pro rata payout with respect to the 2003-2005 cycle under
the Mid-Term Plan equal to 29/36ths of the payout he would have received had he
remained an active employee of the Company, payable at the time the payout is
made to other eligible executives.     1.5   In accordance with and subject to
the terms of the 2004 Mid-Term Plan established under the Company’s 1996 Stock
Compensation Plan, Employee is eligible to receive a pro rata payout for the
2004-2006 cycle and a pro rata payout for the 2005-2007 cycle, payable at the
time the payout is delivered to other eligible executives. Such pro rata payout
shall be determined from the beginning of the cycle to the earlier of the end of
the cycle or the Final Payment Date.     1.6   The Parties agree that the
Company has no prior legal obligation to make the payments or provide the
benefits agreed to in Section 1.1 through 1.5

2



--------------------------------------------------------------------------------



 



Agreement and Release for Terry L. Lay

  2.   Other Employee Benefits. As valuable and sufficient consideration for
each and all of the Employee’s obligations and promises set forth below, the
Company will also provide the following:

  2.1   Employee shall be eligible for continued coverage under the Company’s
medical insurance plan at active employee rates from June 1, 2005 through the
Final Payment Date.     2.2   Employee shall be eligible for participation in
the VF Executive Deferred Savings Plan II through the Final Payment Date on the
same basis as then provided to active eligible plan participants.     2.3  
Employee shall be eligible for Company sponsored financial counseling through
the Final Payment Date.     2.4   The Parties agree that the Company has no
prior legal obligation to make the payments or provide the benefits agreed to in
Section 2.1 through 2.3.

  3.   Employee’s Representations. Employee hereby represents and warrants to
and agrees with the Company as follows, with full knowledge that the Company
intends to rely thereon:

  3.1   Covenant not to Compete.

  a)   From the date of this Agreement through May 31, 2007, Employee agrees not
to serve as an employee, director, consultant or advisor to any of the following
companies or their subsidiaries or affiliates: Sara Lee Corporation, Levi
Strauss & Co., NIKE Inc, Columbia Sportswear Company and The Timberland Company.
Employee acknowledges and agrees that this covenant serves the legitimate
business interests of the Company to protect its confidential information, trade
secrets, good

3



--------------------------------------------------------------------------------



 



Agreement and Release for Terry L. Lay

      will and customer contacts. Employee further acknowledges and agrees that
in the event that he breaches this covenant not to compete the damage to the
Company would be irreparable and that money damages will not adequately
compensate the Company for its injuries. Accordingly, Employee agrees that in
the event he breaches this covenant not to compete the Company will be entitled
to an immediate order from a court of competent jurisdiction commanding Employee
to cease his violation and enjoining Employee from further violation of the
covenant not to compete. Employee further agrees that the Company would be
entitled to recovery of its cost and attorney fees incurred as a result of the
violation.         In the event of a breach of this Section 3.1 (a), the Company
shall have no further obligation under Sections 1 and 2 above. In the event that
injunctive relief is requested by and granted the Company, the Company shall be
obligated under Sections 1 and 2 for the period of time during which the
injunction is in effect up to and including May 31, 2007.     b)   Employee
agrees to advise the Chief Executive Officer of the Company in writing if he
seeks to be hired prior to May 31, 2007 as an employee, director, consultant or
advisor of any company significantly engaged in the apparel business not listed
in Section 3.1. In the event of such hire without the prior written consent of
the Company, the Final Payment Date shall be the date of such hiring.

  3.2   Confidential Information. Employee acknowledges that as an employee of
the Company he has had access to and may be in possession of non-public
information about the Company and its business plans and strategies. Therefore,
Employee and each other person controlling, controlled by or under common
control with Employee, shall not disclose directly or

4



--------------------------------------------------------------------------------



 



Agreement and Release for Terry L. Lay

      indirectly to any person or entity outside the employ of the Company,
without the express written authorization of the Company, unless required by
subpoena of a court of law, any business plans, customer list, pricing
strategies, customer files and records, any proprietary data or trade secrets,
or any other confidential information of the Company, or any financial
information about the Company or its business not in the public domain. For
purposes of this Section, the term “Company” shall include the Company and its
subsidiaries, related corporations and affiliates.     3.3   Non-disparagement.
Employee agrees never to disparage or make false statements about the Company,
its predecessors, successors, or affiliates, or any employees or agents of the
Company.     3.4   No Contact. From June 1, 2005 through May 31, 2007, the
Employee agrees not to initiate or maintain contact with any officer, director,
or employee of the Company or its affiliates regarding the Company’s or any
affiliate’s business, prospects, operations, or finances, except with the
express written permission of the Company, other than as initiated by the
Company.     3.5   No Solicitation. From June 1, 2005 through May 31, 2007,
Employee will not, directly or indirectly, for himself or on behalf of any third
party solicit for employment or otherwise cause any employee or officer of the
Company or any of its subsidiaries to terminate his or her employment
relationship with the Company or any of its subsidiaries.     3.6   Return of
Company Property. Employee shall promptly return any and all items in his
possession which are owned by or otherwise the property of the Company or its
affiliates, including the Company credit card, cell phone, laptop computer, and
Blackberry.

5



--------------------------------------------------------------------------------



 



Agreement and Release for Terry L. Lay

  3.7   Board Resignation. Employee hereby resigns, effective June 1, 2005, from
all positions as an officer or director of the Company, its subsidiaries and
affiliates, to which he has been elected or appointed.     3.8  
Confidentiality. Employee will not reveal the terms and understandings contained
in this Agreement other than to his legal and financial advisors, unless he
becomes legally compelled to do so, provided, however, that, prior to any such
disclosure, Employee shall give prompt written notice to the Company so that the
Company may take any action that it deems necessary or appropriate to seek a
protective order or other appropriate remedy. These restrictions do not apply to
Sections 3.1 through 3.6.     3.9   Remedies for Breach by Employee. Employee
understands and agrees that the Company’s obligation to perform under this
Agreement is conditioned upon Employee’s covenants and promises to the Company
as set forth herein. In the event Employee breaches any such covenants and
promises, or causes any such covenants or promises to be breached, Employee
acknowledges and agrees that the Company’s obligations to perform under this
Agreement shall automatically terminate and the Company shall have no further
liability or obligation to Employee, or alternatively, that the Company may seek
injunctive relief to enforce the provisions of this Agreement. Employee
acknowledges and agrees that in the event that he materially breaches any
provision of this Agreement, the damage to the Company would be irreparable and
that money damages will not adequately compensate the Company for its injuries.
        Accordingly, Employee agrees that in the event of a material breach, the
Company will be entitled to an immediate order from a court of competent
jurisdiction commanding Employee to cease his violation and enjoining Employee
from further violation. Employee further agrees that the

6



--------------------------------------------------------------------------------



 



Agreement and Release for Terry L. Lay

      Company would be entitled to recovery of its cost and attorney fees
incurred as a result of the violation.         The remedies available to the
Company as set out is this section are not intended to be exclusive of any other
remedies to which the Company may be entitled at law or equity, (including but
not limited to monetary damages, specific performance, and other injunctive
relief), due to breach or threatened breach of any provision of this Agreement.

  4.   Release.

  4.1   In partial consideration of the performance by the Company of its
obligations under this Agreement and other good and valuable consideration,
Employee does hereby for himself, his heirs, executors, administrators and
assigns, forever release, remise and discharge the Company, its officers,
directors, parents, subsidiaries, affiliates and their officers and directors
and their successors and assigns, from and against any claims and causes of
action which he has, had or may have ever had, including, but not limited to,
any claims which Employee has, had, or may have had arising out of his
employment with the Company or otherwise relating to or arising out of any
relationship or status he may have had in the past with the Company, or any of
its affiliates or subsidiaries. The parties specifically contemplate that this
release covers any potential claim by Employee of age discrimination or
employment discrimination against the Company under the Age Discrimination in
Employment Act, the Civil Rights Act of 1964, and any other federal, state or
local laws or ordinances, and any common law claims under tort, contract or any
other theories now or hereafter recognized.

7



--------------------------------------------------------------------------------



 



Agreement and Release for Terry L. Lay

  4.2   Employee agrees that no other person (including but not limited to
attorneys, heirs, executors, administrators, successors, and assigns) may assert
any claim that he has or might have against the Company and further agrees that
he will fully cooperate with the Company in seeking dismissal of any such claim
that might be raised on his behalf.     4.3   The Parties agree that this
Agreement may be treated as a complete defense to any legal, equitable, or
administrative action that may be brought, instituted, or taken by Employee, or
on his behalf, against the Company and shall forever be a complete bar to the
commencement or prosecution of any claim, demand, lawsuit, charge, or other
legal proceeding of any kind against the Company, any related companies and
subsidiaries, and the directors, officers, employees, and agents of them,
including any successors and assigns, relating to employment with the Company
and/or the termination of employment with the Company.     4.4   The release
contained in Section 4.1 hereof is not intended to relieve the Company of its
obligations under this Agreement to make the payments and provide the benefits
under Sections 1 and 2 hereof, but is otherwise fully effective in accordance
with its terms as to all other rights, claims or causes of action which Employee
has, had or may have had as set forth in Section 4.1 hereof.     4.5   Employee
received this Agreement on May 17, 2005 and had at least forty-five (45) days to
consider its terms and conditions, including without limitation, the release
provisions of Section 4.1. By receipt of this proposed Agreement and Release,
Employee was advised by the Company to consult with an attorney of Employee’s
choice before signing this Agreement.

8



--------------------------------------------------------------------------------



 



Agreement and Release for Terry L. Lay

  4.6   Employee’s execution of this Agreement is knowing and voluntary, without
duress and after an opportunity to consult with his attorney.

  5.   Waiver, Discharge, etc. This Agreement may not be released, discharged,
abandoned, changed or modified in any manner, except by an instrument in writing
signed on behalf of each of the parties hereto. The failure of any party hereto
to enforce at any time any of the provisions of this Agreement shall in no way
be construed as a waiver of any such provision, nor in any way to affect the
validity of this Agreement or any part thereof or the right of any party
thereafter to enforce each and every such provision. No waiver of any breach of
this Agreement shall be held to be a waiver of any other or subsequent breach.  
  6.   Rights of Persons Not Parties. Nothing contained in this Agreement shall
be deemed to create rights in persons not parties hereto, other than the
personal representatives or successors of the parties hereto.     7.   Entire
Agreement. This Agreement constitutes the entire understanding between the
parties, and no other statements, representations or understandings form a basis
for the mutual promises contained herein, and this Agreement supersedes any
other agreements between the parties with respect to the subject matter hereof.
    8.   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of North Carolina without regard to its conflict of
laws principles.     9.   Venue. The Company and Employee agree that any dispute
arising out of this Agreement shall be subject to the exclusive jurisdiction of
both the state and federal courts in North Carolina. For that purpose, Employee
irrevocably submits to the jurisdiction of the state and federal courts of
Guilford County, North Carolina.

9



--------------------------------------------------------------------------------



 



Agreement and Release for Terry L. Lay

  10.   Successors, Assigns, and Representatives. This Agreement shall inure to
and be binding upon the parties hereto, their respective heirs, legal
representatives, successors, and assigns.     11.   Partial Invalidity. The
Parties agree that the provisions of this Agreement shall be deemed severable
and that the invalidity or unenforceability of any portion or any provision
shall not affect the validity or enforceability of the other portions or
provisions. Such provisions shall be appropriately limited and given effect to
the extent that they may be enforceable. The Parties further agree that in the
event any provision of this Agreement shall be declared invalid and
unenforceable by a court of competent jurisdiction that the entire Agreement may
be declared voided, ab initio, at the election of the Company.     12.  
Revocation. Employee understands that this Agreement may be revoked by Employee
within seven (7) days after the signing of the Agreement. To revoke the
Agreement, Employee understands that he must notify in writing that he no longer
wishes to be bound by this Agreement and desires to revoke the Agreement
immediately. Any revocation should be sent in writing to Susan L. Williams, Vice
President, Human Resources, VF Corporation, 105 Corporate Center Blvd.,
Greensboro, NC 27408. This Agreement shall not become effective and enforceable
until seven (7) days after it has been signed by Employee.     13.   Employee
affirms that he has carefully read this entire Agreement. He attests that he
possesses sufficient education and/or experience to fully understand the extent
and impact of its provisions.     14.   Employee attests that he has been
afforded the opportunity to consider this Agreement for a period of forty-five
(45) days. Employee further attests that he has been advised by the Company to
discuss this Agreement with an attorney of choice.

10



--------------------------------------------------------------------------------



 



Agreement and Release for Terry L. Lay

  15.   Employee affirms that he is fully competent to execute this Agreement
and that he does so voluntarily and without any coercion, undue influence,
threat, or intimidation of any kind or type.     16.   Employee acknowledges
that he has received a document identifying the job titles and ages of each
employee in the decisional unit, whether or not each employee was selected for
termination. Each employee terminated in this reorganization is eligible for
severance and related benefits.

THE UNDERSIGNED HEREBY STATE THAT THEY HAVE CAREFULLY READ THE FOREGOING
AGREEMENT AND RELEASE AND KNOW THE CONTENTS THEREOF AND SIGN THE SAME OF THEIR
OWN FREE ACT.
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the dates set forth below.

              VF Corporation:       EMPLOYEE:
 
           
By:
  /s/ Susan L. Williams
 
      /s/ Terry L. Lay
 
Susan L. Williams       Terry L. Lay Vice President, Human Resources        
 
            Date: May 25, 2005       Date: June 10, 2005

11